FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 1, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    FIRST NATIONAL BANK OF
    DAVIS, OKLAHOMA,

                Plaintiff-Appellant,

    v.                                                  No. 10-6132
                                                 (D.C. No. 5:09-CV-00546-F)
    PROGRESSIVE CASUALTY                                (W.D. Okla.)
    INSURANCE COMPANY,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MATHESON and BALDOCK, Circuit Judges, BRORBY, Senior
Circuit Judge.



         Plaintiff First National Bank of Davis, Oklahoma (“the Bank”), appeals

from the district court’s order denying its motion for summary judgment and

granting summary judgment to defendant Progressive Casualty Insurance

Company (“Progressive”) on the Bank’s claim for breach of the terms of a


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
standard form Financial Institution Bond and for breach of the duty of good faith

and fair dealing. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      The Bank alleged the following facts. It extended credit to a customer in

the amount of $241,020, and the loan was secured by a Corporate Guaranty in the

amount of $240,000. After the customer defaulted, the Corporate Guaranty also

failed. The Bank obtained a judgment against the issuer of the Corporate

Guaranty, but it was uncollectible. The Bank then sought recovery from

Progressive under its Financial Institution Bond, asserting that Insuring

Agreement (E)(1) protected it from a loss resulting from having extended credit

based on its good faith reliance on a Corporate Guaranty. Progressive refused to

pay based on the qualifying language following (E)(1)(i), which, Progressive

asserted, applies to all of Insuring Agreement (E)(1) and limits recovery under

Insuring Agreement (E)(1) to documents that contained a forged signature, that

were altered, or that were lost or stolen.

      The bond begins with this introductory sentence: “The Underwriter . . .

agrees to indemnify the Insured for:[,]” and then proceeds to set out Insuring

Agreements (A) through (F). Aplt. Amended App., Vol. I at 310-13.

      Insuring Agreement (E)(1) states as follows:

                                    SECURITIES

             (E)    Loss resulting directly from the Insured having, in
                    good faith, for its own account or for the account
                    of others,

                                             -2-
(1)     acquired, sold or delivered, or given value,
        extended credit or assumed liability, on the
        faith of, any original

        (a)   Certificated Security,

        (b)   Document of Title,

        (c)   deed, mortgage or other instrument
              conveying title to, or creating or
              discharging a lien upon, real
              property,

        (d)   Certificate of Origin or Title,

        (e)   Evidence of Debt,

        (f)   corporate, partnership or personal
              Guarantee,

        (g)   Security Agreement,

        (h)   Instruction to a Federal Reserve Bank
              of the United States, or

        (i)   Statement of Uncertificated Security
              of any Federal Reserve Bank of the
              United States

which

              (i)    bears a signature of any maker,
                     drawer, issuer, endorser,
                     assignor, lessee, transfer agent,
                     registrar, acceptor, surety,
                     guarantor, or of any person
                     signing in any other capacity
                     which is a Forgery, or

              (ii)   is altered, or

                       -3-
                                 (iii)   is lost or stolen[.]

Id. at 312.

      The Bank sued Progressive for breach of the Financial Institution Bond and

for breach of the duty of good faith and fair dealing. On cross-motions for

summary judgment, the district court granted summary judgment in favor of

Progressive, explaining its reasoning in a sixteen-page order. The court reviewed

the entire bond, “[c]oncluding that this action amounts to an untenable attempt by

plaintiff to convert the Financial Institution Bond in question into a financial

guaranty (which it clearly is not)[.]” Id., Vol. II at 528-29.

      The Bank appeals, arguing that: (1) the clear and plain language of the

bond provides coverage for the Bank’s loss resulting directly from the Bank

having in good faith extended credit on the faith of an original Corporate

Guaranty; and (2) if this Court finds that the clear and plain language of the bond

does not provide coverage for the Bank’s loss as a result of the Corporate

Guaranty’s failure to pay, then it is evident that the bond’s language is ambiguous

and subject to more than one interpretation and should be construed against

Progressive.

      “We review a grant of summary judgment de novo and apply the same legal

standard as the district court.” United States v. Botefuhr, 309 F.3d 1263, 1270

(10th Cir. 2002) (quotation omitted). Summary judgment is proper “if the movant


                                           -4-
shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (setting out the

legal standard formerly found in Rule 56(c), as revised effective December 1,

2010). “When applying this standard, we view the evidence and draw reasonable

inferences therefrom in the light most favorable to the nonmoving party.”

Botefuhr, 309 F.3d at 1270 (quotation omitted).

       The Bank points to this language from the beginning of the bond and

Insuring Agreement (E)(1): “The Underwriter . . . agrees to indemnify the

Insured for: . . . (E) Loss resulting directly from the Insured having, in good

faith, for its own account, . . . (1) . . . extended credit . . . on the faith of, any

original . . . (f) corporate . . . Guarantee . . . [or] (g) Security Agreement[.]”

Aplt. Amended App., Vol. I at 310, 312. The Bank contends that the qualifying

language upon which Progressive relies applies only to paragraph (E)(1)(i). The

parties’ dispute thus revolves around the punctuation and placement on the page

of the subparagraphs containing the qualifying language following (E)(1)(i).

See id. at 312.

       We have carefully reviewed the parties’ arguments and the record on appeal

in light of the governing law. We conclude that the trial court was correct in

holding that Insuring Agreement (E)(1) unambiguously insured the Bank against

an instrument that contained a forged signature or that was altered, lost, or stolen,

and did not insure the Bank against non-payment.

                                             -5-
      The Bank raises only one argument that the district court did not

address—that it makes no sense for the bond to include an Insuring Agreement

(E) on forgeries and alterations when there is already an Insuring Agreement (D)

on forgeries and alterations. See Aplt. Opening Br. at 10-11; Aplt. Amended

App., Vol. I at 311-12. The answer from the plain language of the bond is that

Insuring Agreement (D) and Insuring Agreement (E) cover different types of

forgeries and alterations. The Exclusions section of the bond also plainly

indicates that forgeries and alterations may be “covered under Insuring

Agreements (A), (D), (E) or (F)[.]” See id. at 318. Under Oklahoma law,

language in a contract is ambiguous when it is “susceptible to two

constructions[,]” without force or strain. See Max True Plastering Co. v.

U.S. Fid. & Guar. Co., 912 P.2d 861, 869 (Okla. 1996) (interpreting insurance

contract).

      In our view, the presence of Insuring Agreement (D) does not create an

ambiguity in the language of Insuring Agreement (E). We conclude that there is

no merit to the Bank’s argument that Insuring Agreement (E)(1) is ambiguous,

and we affirm for substantially the same reasons set forth by the district court in

its thorough and well-reasoned May 5, 2010, order granting summary judgment to

Progressive.




                                         -6-
AFFIRMED.


                  Entered for the Court



                  Wade Brorby
                  Senior Circuit Judge




            -7-